SMITH, Judge.
We have carefully considered the entire record and the briefs and argument of counsel. There was evidence justifying the jury’s verdict that appellant is guilty of manslaughter notwithstanding the evidence tending to support his claim that he acted in self-defense. Considered in its totality, the court’s charge did not erroneously emphasize the accused’s duty to take measures available to him to avoid an encounter with one threatening attack. The judgment of conviction is
AFFIRMED.
McCORD, Acting C. J., and FULLER, RICHARD S., Associate Judge, concur.